       Case: 1:19-cv-01205-CAB Doc #: 4 Filed: 05/28/19 1 of 4. PageID #: 39




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                       Eastern Division

JAMES E. SHELTON,                               )
                                                )                    Case No.: 1:19-cv-1205
                            Plaintiff,          )
                                                )                    Judge Christopher A. Boyko
v.                                              )
                                                )
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., )
                                                )
                            Defendants.         )
                                                )

                                AMENDED NOTICE OF REMOVAL

       Defendants, Blindbid, Inc. and Michael O’Hare (collectively referred to herein as “Defendants”),

by counsel, hereby remove the above-captioned action, Case Number CV 19 914246, currently pending

in the Court of Common Pleas of Cuyahoga County, Ohio, to the United States District Court for the

Northern District of Ohio, Eastern Divison. Removal is based upon 28 U.S.C. § 1331, 1441, and 1446.

As grounds for removal, Defendants state the following:

       1.      Plaintiff James E. Shelton (“Plaintiff”) commenced this action on or about April 22, 2019,

by filing a Complaint (“Complaint”) with Court of Common Pleas of Cuyahoga County, Ohio (“State

Court Action”). The State Court Action was assigned Case Number CV 19 914246.

       2.      The Complaint alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681,

among other counts. Accordingly, removal is warranted because this Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States and this Court

has original federal question subject matter jurisdiction. This Court can exercise supplemental jurisdiction

over any remaining claims under 28 U.S.C. § 1367(a).
       Case: 1:19-cv-01205-CAB Doc #: 4 Filed: 05/28/19 2 of 4. PageID #: 40




       3.        Removal to this court is proper. Venue for removal is proper in this district under 27 U.S.C.

§ 1441(a) because Cuyahoga County, Ohio—the forum in which the removed action is pending—lies

within this district. Pursuant to 28 U.S.C. §§ 1441 and 1446, this Notice of Removal is being filed in this

Court, which is the federal district court embracing the state court where the State Court Action was filed.

       4.        Removal is timely. The Summons and Complaint were first received by Defendants on

April 25, 2019. Receipt of the Summons and Complaint was the first notice of the State Court Action

received by the Defendants. This Notice of Removal is being filed within (30) days after receipt by

Defendants of the State Court Action Complaint. See 28 U.S.C. § 1446(b).

       5.        This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11. See 28

U.S.C. § 1446(a).

       6.        All other procedural requirements have been met.

                 a.     Attached hereto is a copy of the Summons to Blindbid, Inc. as Exhibit A.

                 b.     Attached hereto is a copy of the Summons to Michael O’Hare as Exhibit

                        B.

                 c.     Attached hereto is a copy of the Complaint as Exhibit C.

                 d.     Attached hereto as Exhibits D and E is a copy of a May 14, 2019 Motion

for Extension of Time to Answer filed Michael O’Hare and a May 16, 2019 Judgment Entry

granting same.

                 e.     Exhibits A - E constitute all process, pleadings, documents and orders

                        served upon Defendants the State Court Action to date.

                 f.     Attached hereto as Exhibit F is a copy of the Notice of Filing of Notice of

                        Removal that Defendants have filed with the Civil Clerk of Court of


                                                       2
       Case: 1:19-cv-01205-CAB Doc #: 4 Filed: 05/28/19 3 of 4. PageID #: 41




                      Common Pleas of Cuyahoga County, Ohio, and has been served upon the

                      Plaintiff.

       WHEREFORE, this action should proceed in the United States District Court for the Northern

District of Ohio, Cleveland Division, as an action properly removed thereto.



Dated: May 28, 2019                                 Respectfully Submitted,

                                                    DINN HOCHMAN & POTTER, LLC:

                                                    /s/ Benjamin D. Carnahan
                                                    BENJAMIN D. CARNAHAN (0079737)
                                                    5910 Landerbrook Drive, Suite 200
                                                    Cleveland, Ohio 44124
                                                    T: 440-446-1100
                                                    F: 440-446-1240
                                                    bcarnahan@dhplaw.com
                                                    Attorneys for Defendants




                                                   3
       Case: 1:19-cv-01205-CAB Doc #: 4 Filed: 05/28/19 4 of 4. PageID #: 42




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May, 2019, I caused a copy of the foregoing document to

be served upon Bryan Anthony Reo, counsel for Plaintiff, via first class mail, postage prepaid, to, PO

BOX 5100, Mentor, OH 44060, and by email to reo@reolaw.org.


                                                   /s/ Benjamin D. Carnahan
                                                   Benjamin D. Carnahan




                                                   4
